PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
1 Adolfo, LLC
Application No. 15/076,458
Filed: 21 Mar 2016
For: ELECTRIC LOCK WITH LATCH RETRACTOR

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition for revival of an application for patent abandoned unintentionally under 37 CFR 1.137(a) filed August 2, 2022.  

The petition under 37 CFR 1.137(a) is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a)” or the appropriate petition form - PTO/SB/64. This is not a final agency action within the meaning of 5 U.S.C. § 704. 

On June 17, 2019, the Office mailed a Notice to File Corrected Application Papers (Notice), which set a period for reply of two months from the mailing date of the Notice. No extensions of time were obtained under 37 CFR 1.136(a). Accordingly, the application became abandoned on August 20, 2019. On November 5, 2019, the Office mailed a Notice of Abandonment. On February 28, 2022, petitioner filed the original petition to revive the application, which was dismissed by a decision issuing on June 2, 2022. On August 2, 2022, the present, renewed petition to revive the application was filed. 

A grantable petition under 37 CFR 1.137(a) must be accompanied by the following: 

The required reply to the outstanding Office action (unless previously filed);
The petition fee as set forth in 1.17(m); and,
A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

The petition does not meet requirement (3). 

Although petitioner submitted the required statement of unintentional delay, the petition fails to satisfy 37 CFR 1.137(b)(4). The USPTO requires additional information concerning whether a delay in seeking the revival of an abandoned application was unintentional where the petition to revive was filed more than two years after the date the application became abandoned. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 

See MPEP § 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional. 

In this instance, a petition under 37 CFR 1.137(a) was filed more than two years after the date the reply that resulted in the abandonment of this application was due. Therefore, petitioner must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional. Id. at 12223. Of particular relevance are details regarding: (1) the cause of applicant’s failure to timely file the required reply that resulted in abandonment; (2) when the abandonment was discovered; and (3) the delay between discovery of abandonment and filing of the petition under 37 CFR 1.137(a). Petitioner should provide a detailed explanation, including relevant dates, and identify responsible parties where appropriate. 

The explanation provided with the instant petition fails to establish that the entire delay was unintentional. Specifically, the petition does not provide relevant dates to support the conclusion that the entire delay from August 19, 2019, to the filing of the original petition on February 28, 2022, was unintentional. The petition explains that the failure to timely file the required drawings that resulted in the abandonment was based upon a former employee’s calendaring oversight and COVID-19 shutdowns. The petition also states that once the abandonment was discovered through “standard review of open matters, and follow-up as to why this patent had not issued,” the original petition was diligently prepared. However, the petition does not clearly explain when the abandonment was first discovered. Petitioner must clarify when the abandonment was discovered by the relevant party. 
	
Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:	Mail Stop Petition
			Commissioner for Patents
			P.O. Box 1450
			Alexandria, VA 22313-1450

By FAX:	(571) 273-8300
Attn: Office of Petitions

By hand:	Customer Service Window
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By Internet:	USPTO Patent Electronic Filing System 1

Telephone inquiries related to this decision may be directed to Petitions Examiner Kristen Matter at (571) 272-5270.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        	


    
        
            
        
            
    

    
        1 http://portal.uspto.gov (for help using the USPTO Patent Electronic Filing System call the Patent Electronic Business Center at (866) 217-9197).